Title: To Benjamin Franklin from John G. Frazer, 26 June 1779
From: Frazer, John G.
To: Franklin, Benjamin


Sir,
Bordeaux, 26th. June 1779
You will please to excuse me for taking the liberty of inclosing to you a Letter from one of our unfortunate countrymen, now a prisioner at Aix in Provence, he wou’d be very happy to obtain his liberty and return to his native Country, (Virginia) he is a young Gentleman of very good Family and Fortune in that Country—and is very capable of rendering some service to his country if requested, you will please to observe he has mentioned in what manner he was forced into the service of the English—which you may rely upon to be the Truth— If his liberty can be procured you will serve him in a particular manner, & infinitely oblige me—I have the Honour to be, Sir, with the greatest respect, your most obet. & Mo. Hbl. Servt—
Jno. G. Frazer
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Plenipotentiary to the / United States of America / at Paris—
Notation: Jno. G. Frazer 21e. juin 1779. Bordeaux.
